COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-12-00378-CV


TIM FINIS BLANKENSHIP                                                APPELLANT

                                        V.

SUE ANN BECKNER                                                        APPELLEE


                                    ------------

          FROM COUNTY COURT AT LAW NO. 3 OF TARRANT COUNTY

                                    ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                    ------------

      On September 21, 2012, and October 3, 2012, we notified appellant, in

accordance with rule of appellate procedure 42.3(c), that we would dismiss this

appeal unless the $175 filing fee was paid.        See Tex. R. App. P. 42.3(c).

Appellant has not paid the $175 filing fee. See Tex. R. App. P. 5, 12.1(b).




      1
       See Tex. R. App. P. 47.4.
      Because appellant has failed to comply with a requirement of the rules of

appellate procedure and the Texas Supreme Court’s order of August 28, 2007,2

we dismiss the appeal. See Tex. R. App. P. 42.3(c), 43.2(f).

      Appellant shall pay all costs of this appeal, for which let execution issue.

See Tex. R. App. P. 43.4.



                                                   PER CURIAM

PANEL: MCCOY, MEIER, and GABRIEL, JJ.

DELIVERED: December 13, 2012




      2
        See Supreme Court of Tex., Order Regarding Fees Charged in Civil
Cases in the Supreme Court and the Courts of Appeals and Before the Judicial
Panel on Multidistrict Litigation, Misc. Docket No. 07-9138 (Aug. 28, 2007) (listing
fees in courts of appeals).


                                     2